Citation Nr: 1317257	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  09-32 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for lumbosacral strain prior to December 6, 2010.  

6.  Entitlement to a rating in excess of 10 percent for lumbosacral strain, effective December 6, 2010.  

7.  Entitlement to a rating in excess of 10 percent for traumatic right orchitis.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1974.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an May 2008 rating decision by the RO.  

After reviewing the record, the Board finds that with respect to the issues of entitlement to service connection for right and left knee disorders, entitlement to increased ratings for lumbosacral strain, and an increased rating for right orchitis, additional development of the record is warranted.  Accordingly, those issues are addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Hypertension was first manifested many years after service, and the preponderance of the evidence shows that it is unrelated thereto.

2.  The presence of a chronic identifiable psychiatric disorder, other than alcohol abuse, in remission and cannabis abuse, in remission, has not been established.



CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2012).  

2.  The claimed psychiatric disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for hypertension, entitlement to service connection for a psychiatric disorder, and entitlement to an increased rating for lumbosacral strain.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In March 2007, VA received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  

In July and August 2007, VA informed the Veteran of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  38 U.S.C.A. § 5103(a).  VA also informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  In addition, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  VA obtained or ensured the presence of the Veteran's service treatment and personnel records; records; reflecting his treatment at the Medical Center in July 1975 and May 1976; records reflecting his treatment by or through VA in July 1976, April and May 1983, and from September 2010 through December 2012; records reflecting the Veteran's status with the Texas Department of Criminal Justice and Texas Department of Corrections from November 1987 through September 1991 and from April 1995 through September 2010; records reflecting the Veteran's treatment by or through the Texas Department of Criminal Justice from September 1994 through October 2007; and reports of findings, dated in April 2008 and August 2012 from the Coordinator, U. S. Army and Joint Services Records Research Center (JSRRC).  

As part of its duty to assist claimants for benefits, VA is obligated to perform appropriate medical inquiry.  See generally, Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").  38 C.F.R. 3.326(a) (2012).

The Veteran is competent to report what he experienced in and after service, provided that such experiences are capable of lay observation.  For example, he is competent to report when he first began to experience back pain and whether or not that pain has been present since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) ((the Court of Appeals for the Federal Circuit discussing 38 U.S.C.A. § 5107(b) , 38 C.F.R. § 3.307(b) , and its holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra.  

In this case, neither hypertension nor a psychiatric disorder is within a lay person's competence to identify the condition.  Moreover, the Veteran did not report any symptoms of either disorder in service which were subsequently diagnosed by a medical professional.  Therefore, neither the presence of hypertension nor the claimed psychiatric disorder meets the criteria set forth in Jandreau.  In addition, despite the notices to the Veteran with respect to his claims of service connection for hypertension and a psychiatric disorder, he has not submitted any evidence to substantiate his contentions that those disorders started in or are otherwise related to service.  As such, the Board finds that the record contains sufficient medical evidence for the Board to make a decision on those claims.  Accordingly, a VA examination is not necessary and will not be scheduled.

Finally, during the course of the appeal, VA offered the Veteran an opportunity to present additional evidence and argument at a real on appeal.  To date, however, he has declined to accept that offer.  

In developing the record, VA requested copies of the Veteran's claimed medical treatment from 1976 through 1979 at the Decatur VA Medical Center (MC) in Atlanta, Georgia.  However, in March 2008, the Decatur VAMC replied that it had no records for the Veteran.  There is no reason to believe that further efforts to obtain such evidence would be any more productive.  Further development in this regard would unnecessarily impose additional burdens upon the Board with no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, such development is not warranted.

In sum, with respect to the issues of entitlement to service connection for hypertension and a psychiatric disorder, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support either claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of those issues.

The Merits of the Appeal

The Veteran contends that he has hypertension and a psychiatric disorder, including PTSD, as the result of his time in service.  He contends that his hypertension is from stress and emotional tension and pressure in the military.  He made no specific contentions regarding his psychiatric claim but just requested an examination.  He noted that his high blood pressure medication made him hallucinate.  Therefore, he maintains that service connection is warranted.  

However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, with respect to those issues, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

A claim for VA compensation may not be the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2012).  The simple drinking of alcoholic beverage or isolated or infrequent use of drugs, by itself, is not considered willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect or the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  If in drinking a beverage to enjoy its intoxicating effects, or in using drugs to enjoy or experience their effects intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), (n); 3.301(c)(2) - (3) (2012). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Hypertension is listed as a chronic condition under 38 C.F.R. § 3.309(a).  Therefore, service connection can be established for hypertension by demonstrating continued symptomatology since service.  Also for certain disabilities, such as hypertension, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension  

The Veteran's service treatment records, as well as the report of his October 1971 service entrance examination and his October 1974 and service separation examination, are negative for any complaints or clinical findings of hypertension.  Indeed, during his service entrance and separation examinations, he responded "No", when asked if he then had or had ever had, high or low blood pressure.  Moreover, his blood pressure readings were 110/78 and 128/76, respectively.  The only other blood pressure reading taken during service was reported during a January 1973 periodic examination, when the Veteran's blood pressure was 126/68.  

Records dated shortly after service, such as the report of a May 1975 VA examination and a report of the Veteran's July 1975 VA hospitalization, continued to be negative for any complaints or clinical findings of hypertension.  In May and July 1975, his blood pressure readings were 120/80 and 130/80, respectively.  

In addition, the records and reports, dated in and shortly after service, are negative for any evidence of hypertension or any evidence that the Veteran was informed by a health care provider that he had hypertension.  Rather, hypertension was first manifested in 1995, when the Veteran began to complain of dizziness while incarcerated by the Texas Department of Corrections.  Not only was that more than 20 years after his separation from active duty, there is no competent, objective evidence of record showing a relationship between that disorder and any incident in service.  Such a lengthy time frame without any clinical evidence to support the assertion of continuing symptomatology does not provide support for the Veteran's contentions that he experienced hypertension in and since service.  Rather, such evidence militates strongly against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  

The Board acknowledges that the Veteran believes he has hypertension as a result of his service.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue of diagnosing the etiology of hypertension, this falls outside the realm of common knowledge of a lay person.  Therefore, the Veteran's assertions are found to be without merit.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Absent any competent evidence of hypertension in service or of a relationship between service and the Veteran's hypertension many years later, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for hypertension is not warranted, and the appeal is denied.  

The Psychiatric Disorder 

As above, the Veteran's service treatment records, as well as the report of his service entrance and separation examinations, are negative for any complaints or clinical findings of a psychiatric disorder of any kind, including PTSD.  During his service entrance and separation examinations, he responded "No", when asked if he then had or had ever had, frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  Moreover, psychiatric examinations were normal on both occasions.  

Records dated shortly after service, such as the report of a May 1975 VA examination, showed that the Veteran demonstrated normal behavior.  Indeed, the records and reports, dated in and shortly after service, are negative for any evidence of a psychiatric disorder or any evidence that the Veteran was informed by a health care provider that he had such a disorder.  

Psychiatric disorders, diagnosed as alcohol abuse and cannabis dependence were not manifested until 2010.  Not only were they in full remission, the evidence suggests that they were the result of the Veteran's own willful misconduct.  As such, they are not subject to service connection.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), (n); 3.301(a)(c)(2) - (3) (2012).  Moreover, there has been no established diagnosis of any other psychiatric disorder.  In this regard, PTSD and depression screens, such as those performed during VA treatment in October 2010, August 2011, and July 2012 have been, consistently, negative.  Further, the Veteran has not submitted evidence of any stressors sustained in service which could be associated with a diagnosis of PTSD, and during VA treatment in January 2011, he specifically denied the presence of any traumatic events.  In addition, VA treatment records, such as that dated in November 2011, show that the Veteran does not have a psychiatric disorder, including PTSD.  

The Board acknowledges that the Veteran believes he has a psychiatric disorder as a result of his service.  Although lay persons such as the Veteran are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issue of diagnosing the etiology of a psychiatric disorder, this falls outside the realm of common knowledge of a lay person.  Therefore, the Veteran's assertions are found to be without merit.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In light of the foregoing discussion, the Board finds that the Veteran's lay statements are outweighed by the negative service treatment records and the negative post-service treatment records.  The Veteran did not have a chronic, identifiable psychiatric disorder in service, and he does not have  a current psychiatric disorder, not the result of his own willful misconduct.  As such, he does not meet the criteria for service connection.  Accordingly, service connection for a psychiatric disorder, claimed as PTSD, is not warranted, and the appeal is denied.  


Additional Considerations

In arriving at the foregoing decisions, the Board notes that the Veteran did not file his initial claim for service connection for hypertension or a psychiatric disorder until March 2007, more than 30 years after his separation from service.  Had he had either disorder in or shortly after service, it is reasonable to expect that he would have filed an earlier claim.  After all, he certainly knew how to do so, having successfully prosecuted an October 1974 claim of entitlement to service connection for right orchitis and for lumbosacral strain.  In March 1983, he also filed a claim of entitlement to service connection for an eye disorder, albeit unsuccessfully.  That he did not file a claim of entitlement to service connection for hypertension or a psychiatric disorder prior to 2007 strongly suggests that neither disorder was present in service or for many years thereafter.  As such, the timing of his initial claims of service connection for hypertension and a psychiatric disorder further militates against his claims.  

The Board has also considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  (2012).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a psychiatric disorder is denied.



REMAND

The Veteran also seeks entitlement to service connection for right and left knee disorders.  

In November 1973, the Veteran was treated for left leg and groin injuries, after falling from a tank.  

In September 1974, the Veteran's wife struck him with a metal comb on the lateral side of the right knee.  He was given crutches and treated with an Ace wrap and metal splint, ice, elevation, and medication for pain.  Two days later, he also sustained a cut on his right knee.  As a result of those injuries, the Veteran was medically assigned to quarters for total of 72 hours.  

In August 2007, the Veteran was examined by VA, in part, to determine the nature and etiology of any knee disorder found to be present.  Following the examination, the examiner found that the Veteran had degenerative joint disease of both knees.  The Veteran informed the examiner that he had never complained about his knees in service, and the examiner opined that the Veteran's knee disorders were unrelated to any event in service.  However, the report of the VA examination shows that the claims file had not been made available to the examiner for review in conjunction with the examination.  

The Veteran's representative contends that the examiner's lack of access to the claims folder resulted in an opinion which was based on a false predicate, i.e., that the Veteran had not sustained a knee injury in service.  As such, the representative concluded that the examination was of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993) (A medical opinion based upon an inaccurate factual premise has no probative value.).  Therefore, he requested that an additional examination be performed with the claims folder being made available to the examiner for review in conjunction with the examination.

Finally, the Veteran seeks entitlement to increased ratings for the Veteran's lumbosacral strain and for traumatic right orchitis.  Although the Veteran was examined by VA in August 2007 and August 2012, the evidence shows that the claims file was not available to the examiners for review prior to those examinations.  The August 2007 VA examiner stated that neither the claims file nor any of the Veteran's treatment records were available for review.  With respect to the August 2012 VA examination, the request scheduling that examination did not direct the claims folder to be present for the examiner's review.  Indeed, the August 2012 VA examiner makes no reference to the claims folder.  In this regard, the Board notes that in order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Consequently, the failure make the claims folder available to the examiners for review rendered the examinations less full and complete than necessary for an adequate examination.  

Following the August 2007 VA examination, the diagnosis was age-related degenerative disc disease.  The examiner noted that the Veteran was complaining of lumbosacral triangle muscle weakness and pain which had absolutely nothing to do with his lumbar spine.  The diagnosis during the August 2012 VA examination was lumbar strain.  In addition, both VA examinations were negative for any evidence of radiculopathy.  

More recent VA records, such as those dated in December 2012, show that the Veteran was treated in the emergency room for a 5 day history of low back pain radiating down to his left calf.  During follow-up treatment one week later, he reported that he had been doing heavy lifting, when  he experienced low back pain radiating down his right leg.  It was noted that he was wearing a back brace and  that he requested stronger pain medication.  He requested to see a neurosurgeon about the possibility of low back surgery.  An intramuscular injection of Toradol was given, and he was to be scheduled for an MRI.  

The foregoing discussion suggests that the Veteran's low back disorder may have gotten worse or that he may have a back disorder, degenerative disc disease, in addition to his service-connected lumbosacral strain.  However, that diagnosis has not been confirmed by radiographic findings.  Moreover, it is unclear whether the any degenerative disc disease is part and parcel of the Veteran's service-connected back disability.  

In light of the foregoing discussion, the Board agrees with the Veteran's representative that further development of the record is warranted prior to further consideration by the Board.  Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran for the names and addresses of all health care providers, VA and non-VA, who have treated or evaluated him for his bilateral knees, orchitis disability, and low back disorder since December 2012.  In particular, request a report of any recent MRI studies for the back which were ordered following the Veteran's VA outpatient treatment in December 2012.   

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the health care provider identified by the Veteran is affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2012); 38 C.F.R. § 3.159(c)(2) (2012).

If the health care provider identified by the Veteran is not affiliated with the federal government, notify the appellant and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(e) (2012).

2.  After obtaining all outstanding records, the case should be transferred to a qualified VA health care provider for a review of the record and opinion as to whether it is at least as likely as not (at least a 50/50 chance) that any current left knee disorder is due to his November 1973 left leg injury in service and whether it is at least as likely as not that any current right knee disorder is due to his September 1974 right knee injuries.  

If the VA reviewer indicates that he or she is unable to render an opinion without performing an examination of the Veteran, such an examination must be scheduled.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

THE CLAIMS FOLDER AND A COPY OF THIS REMAND MUST BE MADE AVAILABLE TO THE EXAMINER REVIEW IN CONJUCTION WITH THE EXAMINATION, AND THE EXAMINER MUST ACKNOWLEDGE THE RECEIPT OF REVIEW OF THESE MATERIALS IN ANY REPORT GENERATED AS A RESULT OF THIS REMAND.  

If a disorder(s) of either knee is (are) diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must then render an opinion as to whether it is at least as likely as not that the Veteran's right knee disorder is related to his right knee injuries in September 1974 and whether it is at least as likely as not that any left knee disorder is due to the Veteran's November 1973 left leg injury.  THE EXAMINER MUST STATE HOW AND WHY HE OR SHE REACHED THE OPINIONS THEY DID.  

3.  After obtaining all outstanding records, schedule the Veteran for a genitourinary examination to determine the level of impairment attributable to the Veteran's right orchitis.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

THE CLAIMS FOLDER AND A COPY OF THIS REMAND MUST BE MADE AVAILABLE TO THE EXAMINER REVIEW IN CONJUCTION WITH THE EXAMINATION, AND THE EXAMINER MUST ACKNOWLEDGE THE RECEIPT OF REVIEW OF THESE MATERIALS IN ANY REPORT GENERATED AS A RESULT OF THIS REMAND.  

The examiner must report the current manifestations of the Veteran's right orchitis, included, but not limited to, whether such disorder is tantamount to atrophy of the testis.  THE EXAMINER MUST STATE HOW AND WHY HE OR SHE REACHED THE OPINIONS THEY DID.  

4.  After obtaining all outstanding records, schedule the Veteran for an examination of the Veteran's spine to determine the level of impairment attributable to his service-connected lumbosacral strain.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

THE CLAIMS FOLDER AND A COPY OF THIS REMAND MUST BE MADE AVAILABLE TO THE EXAMINER REVIEW IN CONJUCTION WITH THE EXAMINATION, AND THE EXAMINER MUST ACKNOWLEDGE THE RECEIPT OF REVIEW OF THESE MATERIALS IN ANY REPORT GENERATED AS A RESULT OF THIS REMAND.  

The examiner must determine whether the Veteran has a back disorder in addition to his service-connected lumbosacral strain.  If so, the examiner must identify the elements supporting that diagnosis.  In addition, the examiner must determine whether or not that disorder is part and parcel of his service-connected low back disorder.  

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  In so doing, the VA examiner may wish to cite the medical literature supporting their opinions.  

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.
In addition, the examiner must state whether ankylosis is present, and if so, whether it is favorable or unfavorable.  

(Note: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.)  

Further, the examiner should identify any neurological pathology related to the service-connected low back strain, including, but not limited to, bowel or bladder impairment, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

Also, the examiner should state whether the Veteran's service-connected low back strain causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had 'incapacitating episodes,' defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Further, the examiner must consider:  

a) Whether there is associated muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; 

b) Whether, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion;

c) Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

d) Whether the service-connected lumbar strain affects the  Veteran's ordinary activity, including, but not limited to, his employment and activities of daily living. 

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2012).  

In the event that the Veteran does not report for a scheduled examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If such notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

6.  Thereafter, undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a left knee disorder; entitlement to service connection for a right knee disorder; entitlement to a compensable rating for lumbosacral strain prior to December 6, 2010; entitlement to a rating in excess of 10 percent for lumbosacral strain, effective December 6, 2010; and entitlement to a rating in excess of 10 percent for traumatic right orchitis.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


